           Case 3:19-cv-00761-JWD-SDJ                     Document 7          08/06/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

RODNEY WHITE (#123606)
                                                                                   CIVIL ACTION
VERSUS
                                                                                   NO.19-761-JWD-SDJ
JIM HOLT, ET AL.
                                                     OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July17, 2020 (Doc. 5), to which no objection was

filed;

         IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE as

legally frivolous and for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A.1

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on August 6, 2020.


                                                          S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or
appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” Should this
Report and Recommendation be adopted, the Ruling in this matter will constitute a strike.
